Title: P. Hodinpyl to John Adams, 12 May 1786
From: Hodinpyl, P.
To: Adams, John


          
            
              Dr Sir
            
            

              Rotterdm.

               12 May 1786
            
          

          I have not had the Pleasure to Write to you Since your Departure
            from this Country however I have had the Pleasure to hear Of your Reception &
            Progress you have made While In the Land of Pleasure Ceremony & Parade
          The Liberty I have taken By this is throug[h] the aplication of a
            Citisen from Amerika from the State of Rhode Iland for aid & asistance to get
            Back to the Same Country The Gentleman is a Cousin german of gen Green & Partner
            In Concerns The Aid he Wants is a Mediteranean Pass to Convey him Safe Back again Your
            Influence We doubt not But your Excellency will Comply with our Joint Desires The
            Expences Thereon youll Be Pleased to Send for By application to My Son In Law Mr Shadrach Jones In Bartholomew C Case London N 55 Will Repay
            the Charge for the Same I have The honour to Remain With great Respect/ Dr Sir / Your Execelencys Most Obed / & Humble
            Servant

          
            
              P Hodinpyl
            
          
          
            P:S The Reason Why we Are Obliged to trouble you on this head of
              Late a New Regulation has taken Place here so as no Passes Can be granted But to dutch
              Bottoms Built here In the Country
            NB the Gentleman for Whom I apply is Griffin Green from Rhode
              Iland
          
        